915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carl JOHNSON, Petitioner-Appellant,v.H. Gary WELLS, Warden, Respondent-Appellee.
No. 90-1503.
United States Court of Appeals, Sixth Circuit.
Oct. 10, 1990.
ORDER

1
Johnson appeals from the district court's order denying a certificate of probable cause in this habeas corpus case.  28 U.S.C. Sec. 2254.  The receipt of the certified record has been construed as an application for a certificate of probable cause.  Fed.R.App.P. 22(b).


2
A Van Buren, Michigan, court convicted Johnson of first degree murder.  He received a life sentence.  He filed a habeas petition which the district court denied.  The district court also entered an order denying a certificate of probable cause.  Johnson took this appeal from that order.


3
An order denying a certificate of probable cause is not an appealable order under 28 U.S.C. Sec. 1291.  Therefore, this court lacks jurisdiction over this appeal.


4
The application for a certificate of probable cause is denied for lack of jurisdiction.